The majority opinion proceeds on the theory that relator did not undertake to qualify for the senate from Dade County until noon February 1, that his credentials reached the office of the Secretary of State after midnight which was too late to qualify since another candidate had qualified to run.
I think the majority opinion misses the point completely. It is no concern of this Court how many candidates have qualified to run, when they decided to qualify, what induced them to qualify or what means they employed to transmit their credentials to the Secretary of State. The applicable law requires that nominations for election to the office of state senator shall "file their sworn statement and pay their filing fee to the Secretary of State not later than the first day of February previous to the first primary election."
The point for determination is whether or not under this requirement of the law and the facts revealed relator should be barred for running for the state senate from Dade County because his sworn statement and filing fee reached the Secretary of State one hour and a half after midnight February 1.
The pertinent facts are that relator made up his mind to become a candidate for the senate on February first, that he had talked to the Secretary of State and found that he (Secretary of State) had ruled that his sworn statement and filing fee must be in his hands by midnight, that he had only an "A" gasoline ration card and could not make the trip to Tallahassee (over 500 miles) though he could have made it had there been no limitation on gas, that there was not an available plane reservation to Tallahassee that day, that other means of transportation were unavailing except air *Page 260 
express leaving Miami at 5:50 p.m. and arriving at Tallahassee at 10:10 p.m. In this situation relator placed his sworn statement and qualifying fee in the hands of the air express at 1:40 p.m., explaining the importance of placing it on the 5:50 plane. He also made arrangements with his representative in Tallahassee to meet the plane on arrival and deliver the package to the Secretary of State but the air express by oversight failed to send the package as instructed. It did send it on the plane leaving Miami at 7:55, which arrived in Tallahassee at 1:00 a.m. but was refused when presented to the Secretary of State by relator's representative.
The most elementary rule of statutory construction requires that every statute be construed to effectuate its purpose. The sole purpose of the statute under review was to provide order and system in the conduct of primary elections. It provided no definite hour during the day for a candidate's sworn statement and filing fee to be filed and since the first primary was more than two months off it would not have been affected regardless of the hour filed.
But in this case the fact that the sworn statement and filing fee were not offered to the Secretary of State before midnight was pure accident or oversight on the part of the air express company and in no sense the fault of petitioner. He had all day February 1 to qualify, his qualification on that date was as good and valid as if filed January 1. He employed the best means provided to transmit his credentials to Tallahassee in ample time, he took the precaution to have his representative meet the plane on arrival and since the law imposes no penalty for not filing them before midnight, I do not think it is within the power of this Court to do so. The law against homicide excuses accidental killing, certainly an accidental slip like this in qualifying to run for the senate should be given some allowance.
The interpretation given the statute by the minority of the Court not only bars petitioner of his right to run for the senate on a fluke but it works unequally on candidates for the senate throughout the state. A citizen of Gadsden or Jefferson County, or any county from Duval to Escambia, could make up his mind to run for senate at sundown on *Page 261 
February 1 and then qualify with the Secretary of State before midnight, but if he lives at Miami, Key West or Dry Tortugas, to be on the safe side he would have to make up his mind several days before hand. I submit that any candidate's sworn statement and filing fee that is placed in the mail, or in the hands of a common carrier, in time to reach Tallahassee on regular schedule during February 1 should be construed as full compliance with the law. Such an interpretation would be reasonable and just, would harmonize with the spirit of fair play, would put every candidate on the same footing regardless of where he lived and would meet every requirement of the statute. The law never contemplated that a candidate go to the expense of a trip to Tallahassee to qualify as a candidate for office even though he did not do so until the last day. Since qualification has reference to the primary election more than two months off it is not material whether the Secretary of State gets it at midnight or when he opens his office the next day.
I think the foregoing is ample to set at naught the fallacy of the majority interpretation of the statute but there is a more convincing reason. Democracy as we understand it was predicated on the common man divorced from cast or class, his social relations are based on mutual trust patterned on the ethics of Jesus and his judgments are presumed to be guarded by reason reinforced by intelligence, the direct opposite of the philosophy that might makes right and that the common man has no right that the state is required to respect. Every statute should be construed to preserve this fundamental principle to protect the common man in its enjoyment and it is the duty of our courts to do so.
The statute under review was not resigned to bar one from running for the senate and should not be so construed. It should be construed to promote the right to run, to promote the right of free and untrammelled choice by the electorate, to preserve the happiness and confidence of the individual in democratic government insofar as it does not trench on the same right of his neighbor. Such is justice under democratic processes, administered in any other manner it becomes justice by arbitrary fiat. If we are to be governed *Page 262 
by fiat justice instead of reasoned justice, why not revive the old Teutonic practice of "ordeal by battle" to appease the gods and ascertain where justice lurks? Or suppose we go the "whole hog" with the pagans by invoking the auspices to agitate some hooded scribe to look into the guts of a billy-goat and tell us where justice resides.
In fine, the essence of the statute under review is the promotion of orderly primary elections in which every qualified elector may express himself and wherein every citizen who desires may run for office, the fact of qualifying by midnight being a mere incident to the main purpose. To grant the relief prayed for creates no confusion, it prejudices no one's right and gives a sane, reasoned interpretation to the statute. Ashton v. Harris, 115 Fla. 3, 155 So. 100; In re Darling,189 N.Y. 447, 82 N.E. 438; Langridge v. Dauenhauer, 120 La. 450, 45 So. 387; Fulton v. Licking County, 17 Ohio C.C. 396, 9 Ohio C.D. 427; Cooley's Constitutional Limitations, pg. 92.
I therefore dissent.
CHAPMAN, J., agrees to conclusion.